MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00275-CR

                   WALTER HARVEY BALLARD, JR., Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 183rd District Court of Harris County. (Tr. Ct. No. 1390115).

TO THE 183RD DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 25th day of July 2017, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                     This case is an appeal from the final judgment signed
             by the trial court on February 27, 2015. After submitting the
             case on the appellate record and the arguments properly raised
             by the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered July 25, 2017.

             Panel consists of Justices Jennings, Higley, and Massengale.
             Opinion delivered by Justice Massengale.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




May 25, 2018
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT